

114 S570 IS: Comprehensive Dental Reform Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 570IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Sanders (for himself, Mr. Schatz, Mr. Brown, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve access to oral health care for vulnerable and underserved populations.
	
		1.Short
 titleThis Act may be cited as the Comprehensive Dental Reform Act of 2015.
		2.Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				TITLE I—Medicare and Medicaid
				Subtitle A—Medicare
				Sec. 101. Coverage of dental services under the Medicare program.
				Subtitle B—Medicaid
				Sec. 111. Coverage of dental services under the Medicaid program.
				TITLE II—Public Health programs
				Subtitle A—National Health Service Corps
				Sec. 201. National Health Service Corps.
				Sec. 202. Community based dental residencies.
				Subtitle B—Oral health education
				Sec. 211. Authorization of appropriations for oral health education for medical providers.
				Sec. 212. Oral health education for other non-health professionals.
				Sec. 213. Dental education.
				Sec. 214. Oral health professional student loans.
				Subtitle C—Other oral health programs
				Sec. 221. Access points.
				Sec. 222. Dental clinics in schools.
				Sec. 223. Emergency room care coordination.
				Sec. 224. Research funding.
				Sec. 225. Mobile and portable dental services.
				Subtitle D—Oral health services as an essential health benefit
				Sec. 231. Oral health services as an essential health benefit.
				TITLE III—Department of Veterans Affairs and Department of Defense Matters
				Subtitle A—Department of Veterans Affairs Matters
				Sec. 301. Requirement that Secretary of Veterans Affairs furnish dental care in the same manner as
			 any other medical service.
				Sec. 302. Demonstration program on training and employment of alternative dental health care
			 providers for dental health care services for veterans in rural and other
			 underserved communities.
				Subtitle B—Department of Defense Matters
				Sec. 311. Demonstration program on training and employment of alternative dental health care
			 providers for dental health care services for members of the Armed Forces
			 and dependents lacking ready access to such services.
				TITLE IV—Federal Bureau of Prisons
				Sec. 401. Demonstration program on training and employment of alternative dental health care
			 providers for dental health care services for prisoners within the custody
			 of the Bureau of Prisons.
				TITLE V—Indian Health Service
				Sec. 501. Demonstration program on training and employment of alternative dental health care
			 providers for dental health care services under the Indian Health Service.
				TITLE VI—Reports to Congress
				Sec. 601. Reports on enrollment in coverage for oral health services.
			
 3.FindingsCongress makes the following findings:
 (1)The United States must establish a nationwide and comprehensive approach to address the lack of access to needed dental care and reduce oral health disparities.
 (2)Since 2000, when the Surgeon General of the United States called dental disease a silent epidemic, there has been increasing but still insufficient attention given to addressing oral health issues.
 (3)Dental caries, commonly known as cavities, are the most common chronic disease for children in the United States. Additionally, 25 percent of American adults who have attained 65 years of age have lost all of their teeth.
 (4)Untreated oral health problems contribute to an increased risk for serious medical conditions such as diabetes, hospital-acquired pneumonia, and poor birth outcomes.
 (5)According to a report by the Surgeon General of the United States, students miss more than 51,000,000 hours of school and employed adults lose more than 164,000,000 hours of work each year due to dental disease and dental visits.
 (6)More than 47,000,000 people live in a dental Health Professional Shortage Area where the number of dentists for the population size is inadequate and people may face significant challenges in accessing oral health care.
 (7)While the lack of access to oral health services is a national problem, those who are most likely to remain underserved are individuals with low incomes, racial and ethnic minorities, pregnant women, older adults, individuals with special needs, and individuals living in rural communities.
 (8)More than 1 in 4 Americans do not have dental health insurance which is far greater than the number of individuals who lack general health insurance.
 (9)The Medicare program and the Department of Veterans Affairs do not provide dental coverage to the majority of their beneficiaries, and States can elect whether to provide dental coverage to adults under the Medicaid program.
 (10)A minority of practicing dentists in the United States provide care to individuals enrolled in Medicaid, and a very small percentage of dentists devote a substantial part of their practice towards caring for individuals who are underserved.
 (11)The United States spends more than $111,000,000,000 on dental care every year.
 (12)Between 2008 and 2010, more than 4,000,000 patients visited hospital emergency departments for assistance with dental conditions, accounting for 1 percent of all emergency room visits during such period and at a cost of $2,700,000,000.
			IMedicare and
			 Medicaid
			AMedicare
				101.Coverage of
			 dental services under the Medicare program
 (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (1)in subparagraph (EE), by striking and after the semicolon at the end;
 (2)in subparagraph (FF), by adding and after the semicolon at the end; and
 (3)by adding at the end the following new subparagraph:
							
 (GG)oral health services (as defined in subsection (iii));.
						(b)Oral health services
 definedSection 1861(s) of the Social Security Act (42 U.S.C. 1395x(s)) is amended by adding at the end the following new subsection:
 (iii)Oral health services(1)The term oral health services means services (as defined by the Secretary) that are necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions.
 (2)For purposes of paragraph (1), such term shall include mobile and portable oral health services (as defined by the Secretary) that—
 (A)are provided for the purpose of overcoming mobility, transportation, and access barriers for individuals; and
 (B)satisfy the standards and certification requirements established under section 1902(a)(84)(B) for the State in which the services are provided..
					(c)Payment and
 coinsuranceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—
 (1)by striking and before (Z); and
 (2)by inserting before the semicolon at the end the following: , and (AA) with respect to oral health services (as defined in section 1861(iii)), the amount paid shall be (i) in the case of such services that are preventive, 100 percent of the lesser of the actual charge for the services or the amount determined under the payment basis determined under section 1848, and (ii) in the case of all other such services, 80 percent of the lesser of the actual charge for the services or the amount determined under the payment basis determined under section 1848.
						(d)Payment under
 physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG), after risk assessment),.
 (e)DenturesSection 1861(s)(8) of the Social Security Act (42 U.S.C. 1395x(s)(8)) is amended—
 (1)by striking (other than dental) and inserting (including dentures); and
 (2)by striking internal body.
						(f)Repeal of
 ground for exclusionSection 1862(a) of the Social Security Act (42 U.S.C. 1395y) is amended by striking paragraph (12).
					(g)Effective
 dateThe amendments made by this section shall apply to services furnished on or after January 1, 2016.
					BMedicaid
				111.Coverage of
			 dental services under the Medicaid program
					(a)In
 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
 (1)in subsection (a)(10), by striking dental services and inserting oral health services (as defined in subsection (ee)(1)); and
 (2)by adding at the end the following:
							
 (ee)(1)Subject to paragraphs (2) and (3), for purposes of this title, the term oral health services means services (as defined by the Secretary) that are necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions. These services shall include, in the case of pregnant or postpartum women, such services as are necessary to address oral health conditions that exist or are exacerbated by pregnancy or childbirth or which, if left untreated, could adversely affect fetal or child development.
 (2)For purposes of paragraph (1), such term shall include—
 (A)dentures; and (B)mobile and portable oral health services (as defined by the Secretary) that—
 (i)are provided for the purpose of overcoming mobility, transportation, and access barriers for individuals; and
 (ii)satisfy the standards and certification requirements established under section 1902(a)(82)(C) for the State in which the services are provided.
 (3)For purposes of paragraph (1), such term shall not apply to dental care or services provided to individuals under the age of 21 under subsection (r)(3)..
						(b)Conforming
			 amendments
						(1)State plan
 requirementsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is amended—
 (A)in paragraph (10)(A), in the matter preceding clause (i), by inserting (10), after (5),;
 (B)in paragraph (80), by striking and at the end;
 (C)in paragraph (81), by striking the period at the end and inserting ; and; and
 (D)by inserting after paragraph (81) the following:
								
 (82)provide for—
 (A)informing, in writing, all individuals who have been determined to be eligible for medical assistance of the availability of oral health services (as defined in section 1905(ee));
 (B)conducting targeted outreach to pregnant women who have been determined to be eligible for medical assistance about the availability of medical assistance for such dental services and the importance of receiving dental care while pregnant; and
 (C)establishing and maintaining standards for and certification of mobile and portable oral health services (as described in subsections (r)(3)(C) and (ee)(2)(B) of section 1905)..
							(2)Definition of
 medical assistanceSection 1905(a)(12) of such Act (42 U.S.C. 1396d(a)(12)) is amended by striking , dentures,.
						(c)Mobile and
 portable oral health services under EPSDTSection 1905(r)(3) of the Social Security Act (42 U.S.C. 1396d(r)(3)) is amended—
 (1)in subparagraph (A)(ii), by striking ; and and inserting a semicolon;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:
							
 (C)which shall include mobile and portable oral health services (as defined by the Secretary) that—
 (i)are provided for the purpose of overcoming mobility, transportation, or access barriers for children; and
 (ii)satisfy the standards and certification requirements established under section 1902(a)(82)(C) for the State in which the services are provided..
						(d)Increased
			 federal funding for dental services
						(1)In
 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d), as amended by subsection (a), is further amended—
 (A)in subsection (b), in the first sentence, by striking and (aa) and inserting (aa), and (ff); and
 (B)by adding at the end the following new subsection:
								
									(ff)Increased FMAP
				for oral health services
										(1)In
 generalNotwithstanding subsection (b) and section 1903(a)(7) and subject to the requirements described in paragraphs (3) and (4), with respect to amounts expended on or after January 1, 2016, for covered oral health expenses (as described in paragraph (2)), the Federal medical assistance percentage for a State that is one of the 50 States or the District of Columbia for such expenses shall be equal to the Federal medical assistance percentage that would otherwise apply to the State for the fiscal year, as determined under subsection (b) or section 1903(a)(7), increased by 15 percentage points.
										(2)Covered oral health
 expensesFor purposes of paragraph (1), the term covered oral health expenses means the amounts expended for medical assistance for oral health services (as defined in subsection (ee)) and amounts expended for the proper and efficient administration of the provision of such oral health services under the State plan.
 (3)RequirementsFor purposes of paragraph (1), the Federal medical assistance percentage applicable to covered oral health expenses under this subsection shall not apply to a State unless—
 (A)the State plan for medical assistance provides payment for oral health services (as so defined) furnished by a health care provider at a rate that is not less than 70 percent of the usual and customary fee for such services in the State; and
 (B)the State satisfies such additional requirements as are established by the Secretary, which shall include—
 (i)streamlining of administrative procedures for purposes of ensuring adequate provider participation and increasing patient utilization of oral health services; and
 (ii)the provision of technical assistance to health care providers designed to reduce the number of missed patient appointments and reduce other barriers to the delivery of oral health services.
 (4)LimitationFor purposes of amounts expended for covered oral health services, in no case shall any increase under this subsection result in a Federal medical assistance percentage that exceeds 100 percent..
							(2)Conforming
 amendmentSection 1903(a)(7) of the Social Security Act (42 U.S.C. 1396b(a)(7)) is amended by striking section 1919(g)(3)(B) and inserting sections 1905(ff) and 1919(g)(3)(B).
						(e)Secretarial
			 responsibilities
						(1)Technical
 assistance and outreachThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall provide technical assistance to States and conduct outreach to States for purposes of educating and encouraging States to utilize and provide payment under each State Medicaid program for telehealth-enabled dental services in order to provide dental services to traditionally underserved populations in need of such services.
						(2)Database and
			 annual report on dental benefits for adult Medicaid enrollees
							(A)Medicaid dental
 benefits databaseThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall maintain, as accurately and up-to-date as possible, a database that contains with respect to each State (as defined for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)) information regarding the dental benefits available for adults enrolled in the State Medicaid program, including any limits on such benefits and the amount of reimbursement provided under the State Medicaid program for such benefits. The database also shall include a separate description of the dental benefits, benefit limits, and amount of reimbursement provided under each State Medicaid program for pregnant women, if such benefits are not provided to the woman as part of early and periodic screening, diagnostic, and treatment services (as defined in section 1905(r) of the Social Security Act (42 U.S.C. 1396d(r))), and a description of the use of dental services by children and adults enrolled in the State Medicaid program.
							(B)Annual
 reportThe Secretary of Health and Human Services shall make available to the public an annual report regarding the information collected in the database required under subparagraph (A). Each annual report under this subparagraph shall include for each State Medicaid program and with respect to the most recent year for which data are available the yearly dental service utilization rates for children and adults enrolled in the State Medicaid program.
							(f)Effective
			 date
						(1)In
 generalExcept as provided in paragraph (2), the amendments made by this section shall apply to calendar quarters beginning on or after January 1, 2016, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date.
						(2)Delay permitted
 for State plan amendmentIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
						IIPublic Health
			 programs
			ANational Health
			 Service Corps
				201.National
			 Health Service Corps
					(a)In
 generalSection 331 of the Public Health Service Act (42 U.S.C. 254d) is amended—
 (1)in subsection (a)(3), by adding at the end the following:
							
 (F)The term dental therapist means, with respect to a State that licenses such dental therapists, a mid-level dental practitioner who is licensed to practice under the law of the State and who provides preventive and restorative services directly to the public, commensurate with the scope of the practice.;
				and
 (2)in subsection (b)—
 (A)in paragraph (1), by inserting dental therapy programs and after schools at which; and
 (B)in paragraph (2), by inserting dental therapists, after dentists,.
							(b)Facilitation of
 effective provision of corps servicesSection 336(f)(3) of the Public Health Service Act (42 U.S.C. 254h–1(f)(3)) is amended by inserting dental therapists, after midwives,.
					(c)Scholarship
			 program and loan repayment program
						(1)Scholarship
 programSection 338A of the Public Health Service Act (42 U.S.C. 254l) is amended—
 (A)in subsection (a)(1), by inserting dental therapists, after dentists,; and
 (B)in subsection (b)(1), by inserting including dental therapy, after or other health profession,.
							(2)Loan repayment
 programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended—
 (A)in subsection (a)(1), by inserting dental therapists, after dentists,; and
 (B)in subsection (b)(1)—
 (i)in subparagraph (A), by inserting dental therapist, after nurse practitioner,;
 (ii)in subparagraph (B), by inserting dental therapy, after mental health,; and
 (iii)in subparagraph (C)(ii), by inserting , including dental therapy after health profession.
								(3)Authorization
 of appropriationsSection 338H of the Public Health Service Act (42 U.S.C. 254q) is amended—
 (A)in subsection (a), by striking this section and inserting this subpart; and
 (B)by adding at the end the following:
								
									(d)Authorization
 of appropriations with respect to oral health professionalsTo carry out this subpart with respect to dentists, dental therapists, and dental hygienists, in addition to the amounts authorized under subsection (a), there is authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2019, which shall be used to provide an emergency expansion for scholarships to, and loan repayments on behalf of, such oral health professionals..
							202.Community
 based dental residenciesSection 340H of the Public Health Service Act (42 U.S.C. 256h) is amended by adding at the ending the following:
					
						(k)Additional
 fundingFor the purpose of expanding the program under this section, there is authorized to be appropriated such sums as may be necessary for the 5-year period beginning with the fiscal year that begins not less than 1 year and not more than 2 years after the date of enactment of the Comprehensive Dental Reform Act of 2015.
				BOral health
			 education
				211.Authorization
 of appropriations for oral health education for medical providersSection 747(c) of the Public Health Service Act (42 U.S.C. 293k(c)) is amended by adding at the end the following:
					
						(4)Oral health
 educationIn addition to other amounts authorized under this subsection for purposes of carrying out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2019 for the purpose of educating nondental medical professionals (including physicians, nurses, nurse practitioners, physician assistants, and pharmacists and particularly such professionals who provide care to children and pregnant and postpartum women) about oral health, including issues such as oral hygiene instruction, topical application of fluoride, and oral health screenings, with the goal of integrating oral health care into overall health care..
				212.Oral health
 education for other non-health professionalsSubpart I of part C of title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is amended by inserting after section 748 the following:
					
						748A.Oral health
				education for other non-oral health professionals
							(a)In
 generalThe Secretary may make grants to, or enter into contracts with, an accredited public or nonprofit private hospital, educational institutions, or public or private nonprofit entities that the Secretary has determined to be capable of carrying out such grant or contract to educate individuals, such as community health workers, social workers, nutritionists, health educators, occupational therapists, and psychologists, to promote oral health education and literacy and to provide support for behavior change and assistance with care coordination with respect to oral health.
							(b)Authorization
 of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2019..
				213.Dental
 educationSection 748 of the Public Health Service Act (42 U.S.C. 293k–2) is amended—
 (1)in subsection (a)(1)(H), by striking pediatric training programs and inserting pediatric dental training programs; and
 (2)in subsection (c)—
 (A)by striking the subsection heading and inserting Requirements for award.—;
 (B)by amending the matter preceding paragraph (1) to read as follows: With respect to training provided for under this section, the Secretary shall award grants or contracts only to eligible entities that meet at least 7 of the following criteria:;
 (C)in paragraph (2), by striking have a record of training the greatest percentage of providers, or that have demonstrated significant improvements in the percentage of providers, who enter and and inserting train significant numbers of providers who;
 (D)in paragraph (3)—
 (i)by striking have a record of training and inserting intend to train; and
 (ii)by striking the period at the end and inserting and have faculty with experience in treating underserved populations.;
 (E)in paragraph (8), by inserting or have established after establish; and
 (F)by adding at the end the following:
							
 (9)Qualified applicants that require not less than 200 hours of community-based education rotations..
						214.Oral health
 professional student loansPart F of title VII of the Public Health Service Act (42 U.S.C. 295j et seq.) is amended by adding at the end the following:
					
						799C.Oral health
				professional student loans
							(a)In
 generalThe Secretary shall establish and operate a student loan fund for oral health professional students, including dental hygienists, dental therapists, and dentists.
 (b)ContentThe Secretary shall establish and operate the student loan fund program under subsection (a) in the same manner and subject to the same terms as the loan fund program established with schools of nursing under section 835.
							(c)Authorization
 of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2019..
				COther oral health
			 programs
				221.Access
 pointsSubpart X of part D of title III of the Public Health Service Act (42 U.S.C. 256f et seq.) is amended by adding at the end the following:
					
						340G–2.Funding for
				oral health services
							(a)In
 generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a program to award grants to eligible entities to provide oral health services, or to contract with private dental practices to provide comprehensive oral health services, to low-income individuals and individuals who are underserved with respect to oral health care.
							(b)Technical
 assistanceThe Secretary shall provide technical assistance to entities receiving grants under subsection (a) to provide technical assistance to such entities in order to—
 (1)with respect to oral health care services, increase utilization and efficiency and minimize missed appointments, contract with offsite providers, recruit providers (including oral health specialists), and operate programs outside the physical facilities to take advantage of new systems to improve access to oral health services;
 (2)address barriers to access to such services and conduct targeted outreach to special populations such as pregnant women, individuals with disabilities, individuals with chronic conditions such as diabetes, and individuals residing in long-term care facilities; or
 (3)contract with private dental practices that will provide oral health services other than preventive oral health care, including restoration and maintenance of oral health, in order to meet the need for oral health services in the community.
								(c)Eligible
 entitiesTo be eligible to receive a grant under subsection (a), an entity shall—
 (1)be— (A)a Federally qualified health center (as defined in section 1861(aa) of the Social Security Act);
 (B)a safety net clinic or a free clinic (as defined by the Secretary);
 (C)a health care clinic that provides services to tribal organizations or urban Indian organizations (as such terms are defined in section 4 of the Indian Health Care Improvement Act); or
 (D)any other interested public or private sector health care provider or organization that the Secretary determines has a demonstrated history of serving a high number of uninsured and or low-income individuals or those who lack ready access to oral health services; and
 (2)demonstrate a clear need to expand oral health care services beyond preventive oral health care.
								(d)Allocation for
 hiring oral health care specialistsA portion of the funds available under this section shall be allocated toward hiring oral health care specialists, such as oral surgeons and endodontists, at entities receiving grants under this section.
							(e)Authorization
 of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2016 through 2019..
				222.Dental clinics
 in schoolsPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following:
					
						399Z–2.Dental
				clinics in schools
							(a)In
 generalThe Secretary shall award grants to qualified entities for the purpose of funding the building, operation, or expansion of dental clinics in schools.
							(b)Qualified
 entitiesTo receive a grant under this section, a qualified entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)RequirementsAn entity receiving a grant under this section shall—
 (1)provide comprehensive oral health services at a dental clinic based at a school, including oral health education, oral screening, fluoride application, prophylaxis, sealants, and basic restorative services;
 (2)develop a coordinated system of care by referring patients to an available qualified oral health provider in the community for any required oral health services not provided in the dental clinic in the school, including restorative services, to ensure that all the oral health needs of students are met; and
 (3)maintain clinic hours that extend beyond school hours.
								(d)Authorization
 of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2019..
				223.Emergency room
 care coordinationPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:
					
						320B.Emergency
				room care coordination with respect to dental care
							(a)In
 generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a grant program to enable individuals to receive dental care at a facility operated by a grant recipient rather than at a hospital emergency room.
							(b)Eligible
 entitiesTo be eligible to receive a grant under this section an entity shall—
 (1)be— (A)a Federally qualified health center (as defined in paragraph (4) of section 1861(aa) of the Social Security Act) or rural health clinic (as defined in paragraph (2) of such section);
 (B)a private dental practice; or
 (C)any other interested public or private sector health care provider or organization, such as a dental school, that the Secretary determines has the capacity to serve in a coordinated, cost-effective manner, a high number of individuals who lack access to oral health services; and
 (2)partner with a hospital or urgent care center.
								(c)Oral health
 education for primary care and ER health care providersThe Secretary shall allocate a portion of the amounts appropriated under subsection (e) toward medical education for primary care and emergency room physicians, nurses, nurse practitioners, and physician assistants to be trained in oral health.
 (d)ReportNot later than January 1, 2019, the Secretary shall submit to Congress a report on the best practices determined by the program established under this section to address oral health needs of individuals who go to emergency rooms in need of oral health care.
							(e)Authorization
 of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2019..
				224.Research
 fundingFor fiscal years 2016 through 2019, there is authorized to be appropriated such sums as may be necessary to each of—
 (1)the Centers for Disease Control and Prevention, for the purpose of conducting research on—
 (A)the prevention of oral disease;
 (B)oral disease management; and
 (C)evidence-based strategies to prevent tooth decay;
 (2)the Agency for Healthcare Research and Quality, for the purpose of conducting—
 (A)research on access, quality, and outcomes with respect to oral health services; and
 (B)evaluations of oral health service delivery to underserved and vulnerable populations, including an evaluation of workforce models to enhance oral health service delivery;
 (3)the National Institute of Dental and Craniofacial Research for the purpose of conducting research on oral health disease prevention and management, and applying rigorous, multidisciplinary research-based approaches to overcome disparities in oral health; and
 (4)the Maternal and Child Health Bureau for the purpose of conducting research on perinatal, postnatal, and childhood oral health issues, including the integration of dental providers in settings where pediatricians practice.
					225.Mobile and
 portable dental servicesSubpart X of part D of title III of the Public Health Service Act (42 U.S.C. 256f et seq.), as amended by section 221, is further amended by adding at the end the following:
					
						340G–3.Mobile and
				portable dental services
							(a)In
 generalThe Secretary shall award grants to Federally qualified health centers (as defined in paragraph (4) of section 1861(aa) of the Social Security Act), rural health clinics (as defined in paragraph (2) of such section), nonprofit dental clinics, and dental schools to provide mobile and portable, comprehensive dental services that provide for the restoration or maintenance of oral health and function (including dental services provided by licensed providers through telehealth-enabled collaboration and supervision) and outreach for dental services to underserved populations. Eligible entities shall deliver such services at locations such as senior centers, nursing homes, assisted living facilities, schools, licensed day care centers that serve eligible individuals who receive benefits under the State Children's Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) or the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and facilities that provide services under the Special Supplemental Nutrition Program for Women, Infants, and Children (the WIC program) or the Head Start Act (42 U.S.C. 9831 et seq.). The Secretary shall award the grants to entities that can provide coordinated care and continuity of care.
							(b)Authorization
 of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary..
				DOral health
			 services as an essential health benefit
				231.Oral health
 services as an essential health benefitSection 1302(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (J), by striking oral and; and
 (B)by adding at the end the following:
							
 (K)Oral health services for children and adults.; and
 (2)by adding at the end the following:  (6)Oral health servicesFor purposes of paragraph (1)(K), the term oral health services means services (as defined by the Secretary), that are necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions..
					IIIDepartment of
			 Veterans Affairs and Department of Defense Matters
			ADepartment of
			 Veterans Affairs Matters
				301.Requirement that
			 Secretary of Veterans Affairs furnish dental care in the same manner as
			 any
			 other medical service
					(a)In
 generalTitle 38, United States Code, is amended—
 (1)in section 1701(6), by striking as described in sections 1710 and 1712 of this title;
 (2)in section 1710(c), by striking the second sentence;
 (3)in section 1712—
 (A)by striking subsections (a) and (b);
 (B)by redesignating subsections (c), (d), and (e) as subsections (a), (b), and (c), respectively; and
 (C)in subsection (a), as redesignated by subparagraph (B)—
 (i)by striking Dental appliances and inserting The Secretary may furnish dentures, dental appliances; and
 (ii)by striking to be furnished by the Secretary under this section may be procured by the Secretary and inserting under this section and may procure such appliances; and
 (4)by striking section 2062. (b)Conforming amendmentsSuch title is further amended—
 (1)in section 1525(a), by striking medicines under section 1712(d) and inserting medicines under section 1712(b); and
 (2)in section 1703(a)(7), by striking , for a veteran described in section 1712(a)(1)(F) of this title.
						(c)Clerical
 amendmentsSuch title is further amended— (1)in section 1712, in the heading for such section, by striking Dental care and inserting Appliances;
 (2)in the table of sections at the beginning of chapter 17, by striking the item relating to section 1712 and inserting the following new item:
							1712. Appliances; drugs and
				medicines for certain disabled veterans;
				vaccines.;
 and(3)in the table of sections at the beginning of chapter 20, by striking the item relating to section 2062.
						302.Demonstration
			 program on training and employment of alternative dental health care
			 providers
			 for dental health care services for veterans in rural and other
			 underserved
			 communities
					(a)Demonstration
 program authorizedThe Secretary of Veterans Affairs may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health care services for veterans who are entitled to such services from the Department of Veterans Affairs and reside in rural and other underserved communities.
 (b)TelehealthFor purposes of alternative dental health care providers and other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when appropriate and feasible.
					(c)Alternative
 dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).
					(d)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.
					BDepartment of
			 Defense Matters
				311.Demonstration
			 program on training and employment of alternative dental health care
			 providers
			 for dental health care services for members of the Armed Forces and
			 dependents
			 lacking ready access to such services
					(a)Demonstration
 program authorizedThe Secretary of Defense may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health care services for members of the Armed Forces and their dependents who lack ready access to such services, including the following:
 (1)Members and dependents who reside in rural areas or areas otherwise underserved by dental health care providers.
 (2)Members of the National Guard and Reserves in active status who are potentially deployable.
 (b)TelehealthFor purposes of alternative dental health care providers and other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when appropriate and feasible.
					(c)Alternative
 dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).
					(d)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.
					IVFederal Bureau
			 of Prisons
			401.Demonstration
			 program on training and employment of alternative dental health care
			 providers
			 for dental health care services for prisoners within the custody of the
			 Bureau
			 of Prisons
				(a)Demonstration
 program authorizedThe Attorney General, acting through the Director of the Bureau of Prisons, may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health services for prisoners within the custody of the Bureau of Prisons.
 (b)TelehealthFor purposes of alternative dental health care providers and any other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when deemed appropriate and feasible.
				(c)Alternative
 dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).
				(d)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.
				VIndian Health
			 Service
			501.Demonstration
			 program on training and employment of alternative dental health care
			 providers
			 for dental health care services under the Indian Health Service
				(a)Demonstration
 program authorizedThe Secretary of Health and Human Services, acting through the Indian Health Service, may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to help eliminate oral health disparities and increase access to dental services through health programs operated by the Indian Health Service, Indian tribes, tribal organizations, and urban Indian organizations (as those terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).
 (b)TelehealthFor purposes of alternative dental health care providers and any other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when deemed appropriate and feasible.
				(c)Alternative
 dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).
				(d)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.
				VIReports to
			 Congress
			601.Reports on enrollment in coverage for oral health services
				(a)Secretary of
 Health and Human ServicesThe Secretary of Health and Human Services shall submit to Congress the following reports:
 (1)Cost-benefit analysisNot later than October 1, 2019, a report that provides a comprehensive cost-benefit analysis regarding the expansion of coverage for dental services pursuant to this Act, including whether the provision of such services resulted in a reduction in total health care costs for individuals under the Medicare and Medicaid programs.
 (2)Annual report on enrollment, utilization, and expenditures in dental insurance plansNot later than 1 year after the date of the enactment of this Act, and annually thereafter, an annual report containing detailed information on—
 (A)enrollment in private insurance plans providing pediatric and adult dental coverage, whether such coverage is provided through a qualified health plan (as defined in section 1301(a) of Public Law 111–148) or a stand-alone dental plan;
 (B)the utilization of oral health services by children and adults who receive dental coverage under a qualified health plan or a stand-alone dental plan; and
 (C)expenditures related to oral health services by individuals and families who receive dental coverage in a qualified health plan or stand-alone dental plan.
						(b)Comptroller
			 General
					(1)Medicaid and
 MedicareNot later than January 1, 2019, the Comptroller General of the United States shall submit to Congress a report that provides a comprehensive analysis and evaluation of the implementation and utilization of the expanded coverage for dental services pursuant to this Act for individuals enrolled in the Medicare and Medicaid programs.
					(2)Demonstration
 programsNot later than January 1, 2019, the Comptroller General of the United States shall submit to Congress a report that provides a comprehensive analysis and evaluation of the demonstration programs described in sections 302, 311, 401, and 501, including—
 (A)the extent to which the programs improved access to oral health care and increased utilization of oral health services; and
 (B)an examination of the training provided under the programs to alternative dental health care providers and the quality of care provided by such providers.